DETAILED ACTION
	This is the initial Office action for application 16/983,091 filed August 3, 2020, which is a continuation of application 15/509,111 filed March 6, 2017 (now US Patent 10,780,194), which is a national stage entry of PCT/EP2015/070650 filed September 9, 2015, which claims foreign priority from EP14184436.5 filed September 11, 2014.  Claims 16-31, as presented in the preliminary amendments filed August 4, 2020, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent application 15/509,111 filed on March 6, 2017.

Information Disclosure Statement
The information disclosure statement filed August 3, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 30 is objected to because the limitation “said third chemical compound is same as said first and/or second chemical compound” should be “said third chemical compound is the same as said first and/or second chemical compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 29 each recite the phrase “such as” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 2173.05(d).
Claim 27 recites the limitation “the concentration of said first chemical compound” and “the concentration of said second chemical compound”; however, there is insufficient antecedent basis for these limitations in the claims.  For examination purposes, the above limitation of claim 27 will be interpreted as “a concentration of said first chemical compound” and “a concentration of said second chemical compound”.
Claim 30 depends from cancelled claims 1-14, and as such, there is insufficient antecedent basis for the limitation therein.  For examination purposes, claim 30 will be interpreted as depending from claims 16-29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20-24, 26, 28, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotton (WO 2009/047564).
Regarding claims 16 and 23, Cotton discloses a medical dressing (wound dressing 1) comprising a substrate (foam 2)  comprising a first chemical compound (active ingredients including an antimicrobial agent or active carbon), the substrate (2) having a first surface, wherein the medical dressing (1) further comprises an adhesive layer (silicone gel 4) comprising a silicone based adhesive having a skin-facing surface to adhere the medical dressing (1) to a dermal surface, wherein at least a portion of the skin-facing surface comprises a coating comprising a second chemical compound (active ingredients incorporated into the gel are interpreted as being dispersed within and along the surfaces of the foam which includes a coating of the active ingredients being present on the skin-facing surface thereof), which is an antimicrobial compound or a wound healing compound (Fig. 1; page 7, lines 20-21; page 8, lines 15-27; page 9, lines 31-33; page 10, lines 2-3; page 13, lines 2-13).
Regarding claim 17, Cotton discloses that the first surface of the substrate (foam 2) faces the adhesive layer (gel 4), wherein the skin-facing surface of the adhesive layer (4) faces away from the first surface of said substrate (2) (Fig. 1).
Regarding claim 18, Cotton discloses that the adhesive layer (gel 4) is a coating on at least a portion of the first surface of said substrate (foam 2) (Fig. 1).
Regarding claim 20, Cotton discloses that the first chemical compound (active ingredients) is distributed within the substrate (foam 2) (page 9, line 31).
Regarding claim 21, Cotton discloses that the first surface of said substrate (foam 2) comprises a coating of the first chemical compound (active ingredients incorporated into the foam are interpreted as being dispersed within and along the surfaces of the foam which includes a coating of the active ingredients being present on the first surface thereof), and the adhesive layer (gel 4) is a coating on at least a portion of the coating of the first chemical compound (active ingredients) (Fig. 1; page 9, line 31).
Regarding claim 22, Cotton discloses that the medical dressing (1) further comprises a vapor permeable transmission layer, wherein the vapor permeable transmission layer (film 3) overlays a second surface of the substrate (foam 2), the second surface being opposite to the first surface of said substrate (2) (Fig. 1; page 10, lines 5-9; page 13, lines 5-6).
Regarding claim 24, Cotton discloses that the first chemical compound and/or the second chemical compound (active ingredients) is an antimicrobial compound (page 10, lines 2-3).
Regarding claim 26, Cotton discloses that the first chemical compound (active ingredients) is present in a first concentration by area of the medical dressing (1) and the second chemical compound (active ingredients) is present in a second concentration by area of the medical dressing (1), wherein the first and second concentrations are different (foam 2 and gel 4 have different thicknesses as shown in Fig. 1 and thus have different total areas such that the concentration by area of active ingredients within each of these layers will also differ).
Regarding claims 28 and 29, Cotton discloses that the substrate (foam 2) comprises an absorbent material, wherein the absorbent material is selected from the group consisting of a polymeric foam, a non-woven material, fibrous material, gel forming fibers, hydrogel, a matrix containing hydrocolloids, woven, and knitted fibers (page 9, lines 18-21).
Regarding claim 30, Cotton discloses a chemical compound (active ingredients) distributed within the adhesive layer (gel 4) (page 9, lines 31-32), wherein a portion of the chemical compound is interpreted as being the second chemical compound coated on the skin-facing surface of the adhesive layer as noted above with respect to claim 16, and a portion of the chemical compound is interpreted as being a third chemical compound distributed within the adhesive layer, wherein the third chemical compound is the same as the second chemical compound.
Regarding claim 31, Cotton discloses a method of manufacturing a medical dressing (wound dressing 1) comprising the steps of providing a substrate (foam 2) comprising a first chemical compound (active ingredients), providing an adhesive layer (gel 4), and providing a coating comprising a second chemical compound (active ingredients) on the adhesive layer (4) to form the dressing (Fig. 1; page 7, lines 20-21; page 8, lines 15-27; page 9, lines 31-33; page 10, lines 2-3; page 13, lines 2-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 23, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McClure, Jr. (US 2012/0089068) in view of Cotton (WO 2009/047564).
Regarding claims 16 and 23, McClure discloses a medical dressing (dressing 101) comprising a substrate (foam middle layer 20) comprising a first chemical compound (antimicrobial agent), the substrate (20) having a first surface, wherein the medical dressing (101) further comprises an adhesive layer (contact layer 10) comprising a silicone based adhesive having a skin-facing surface to adhere said medical dressing (101) to a dermal surface (Figs. 1-2; ¶ 0004 & 0020-0021).
However, McClure fails to teach that at least a portion of said skin-facing surface comprises a coating comprising a second chemical compound, which is an antimicrobial compound or a wound healing compound.
Cotton discloses a medical dressing (wound dressing 1) comprising a substrate (foam 2)  comprising a first chemical compound (active ingredients including an antimicrobial agent or active carbon), the substrate (2) having a first surface, wherein the medical dressing (1) further comprises an adhesive layer (silicone gel 4) comprising a silicone based adhesive having a skin-facing surface to adhere the medical dressing (1) to a dermal surface, wherein at least a portion of the skin-facing surface comprises a coating comprising a second chemical compound (active ingredients), which is an antimicrobial compound or a wound healing compound (Fig. 1; page 7, lines 20-21; page 8, lines 15-27; page 9, lines 31-33; page 10, lines 2-3; page 13, lines 2-13).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the adhesive layer of the medical dressing taught by McClure to include a coating comprising a second chemical compound, which is an antimicrobial compound or a wound healing compound as taught by Cotton for the purpose of facilitating and accelerating healing of the wound.
Regarding claim 17, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, and McClure further discloses that the first surface of the substrate (middle layer 20) faces the adhesive layer (contact layer 10), and wherein the skin-facing surface of said adhesive layer (10) faces away from the first surface of said substrate (20) (Fig. 1).
Regarding claim 18, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, and McClure further discloses that the adhesive layer (contact layer 10) is a coating on at least a portion of the first surface of the substrate (middle layer 20) (Fig. 1).
Regarding claim 19, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, and McClure further discloses that the medical dressing further comprises a perforated film layer (apertured film) sandwiched between the first surface of the substrate (middle layer 20) and the adhesive layer (contact layer 10), wherein the adhesive layer (10) is a coating on a non-perforated portion of the perforated film layer (the silicone applied to the skin-facing surface of layer 10 must be present on non-apertured areas of layer 10 to ensure that the silicone is present on the skin-facing surface to contact a wound during use) (¶ 0021).
Regarding claim 27, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, and McClure further discloses that the dressing (as a whole) has a minimum effective concentration of 63 ppm of silver which is necessary to achieve high bacterial control (¶ 0027).  Although the combination of McClure and Cotton fails to expressly disclose that the concentration of the first chemical compound is about 5 to 3000 µg/cm2 and the concentration of the second chemical compound is about 1 to 2500 µg/cm2, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have optimized the concentration of each of the first and second chemical compounds in the medical dressing taught by the combination of McClure and Cotton in order to provide a concentration of the compounds that at least meets the minimum concentration necessary to achieve high bacterial control during use as taught by McClure.  Further, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 30, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, and Cotton further discloses a chemical compound (active ingredients) distributed within the adhesive layer (gel 4) (page 9, lines 31-32), wherein a portion of the chemical compound is interpreted as being the second chemical compound coated on the skin-facing surface of the adhesive layer as noted above with respect to claim 16, and a portion of the chemical compound is interpreted as being a third chemical compound distributed within the adhesive layer, wherein the third chemical compound is the same as the second chemical compound.

Claims 25 and 30 rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Cotton as applied to claims 16-19, 23, and 27 above, and in further view of Tessier et al. (US 2006/0141015).
Regarding claim 25, the combination of McClure and Cotton discloses the invention substantially as claimed, as described above, but fails to expressly teach that the first chemical compound and the second chemical compound are independently selected from the group consisting of a silver compound, biguanide salts, or polyhexamethyl guanide (PHMG) or any salts thereof, or chlorhexidine or any salts thereof, iodine, salicylic acid or any salt thereof, acetylsalicylic acid or any salt thereof, quarter ammonium salts, povidone-iodine (betadine), lactoferrin, xylitol, antimicrobial peptides, borneol, bismuth subgallate, antifungal pharmaceuticals, and antibiotics.
Tessier discloses a medical dressing (material 10) comprising a substrate (fabric 12), a first chemical compound (metallic particles 14), an adhesive layer (adhesive 16), and a coating (layer of metal 18) comprising a second chemical compound (silver), which is an antimicrobial compound or a wound healing compound, wherein the first chemical compound and the second chemical compound are independently selected from a silver compound (Fig. 2; ¶ 0055, 0065, & 0082-0083).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the first and second chemical compounds of the medical dressing taught by the combination of McClure and Cotton to be independently selected from a silver compound as taught by Tessier since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 30, the combination of McClure / Cotton / Tessier discloses the invention substantially as claimed, as described above, and Cotton further discloses a chemical compound (active ingredients) distributed within the adhesive layer (gel 4) (page 9, lines 31-32), wherein a portion of the chemical compound is interpreted as being the second chemical compound coated on the skin-facing surface of the adhesive layer as noted above with respect to claim 16, and a portion of the chemical compound is interpreted as being a third chemical compound distributed within the adhesive layer, wherein the third chemical compound is the same as the second chemical compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 23, 24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 13, and 14 of US Patent 10,780,194.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 16, the limitations therein are substantially recited in claims 1, 3, and 9 of the ‘194 patent including a medical dressing (claim 1) comprising a substrate comprising a chemical compound (claims 3 and 9), the substrate having a first surface (claim 3), wherein the medical dressing further comprises an adhesive layer having a skin-facing surface to adhere the medical dressing to a dermal surface (claim 1), wherein at least a portion of the skin-facing surface comprises a coating comprising a chemical compound (claim 1), which is an antimicrobial compound or a wound healing compound (claim 1, silver salt is an antimicrobial compound or a wound healing compound).
Although pending claim 16 recites that the chemical compound of the substrate is a “first” chemical compound while claim 9 of the ‘194 patent recites that the chemical compound of the substrate is a “third” chemical compound, the recitation of terms such as “first” and “third” are only nominal recitations to distinguish each chemical compound from each other and are not given any patentable weight.  Therefore, the scope of pending claim 16 and the combination of claims 1, 3, and 9 of the ‘194 patent are obvious in view of each other.
Regarding claim 17, the limitations therein are substantially recited in claim 3 of the ‘194 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 4 of the ‘194 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 5 of the ‘194 patent.
Regarding claim 23, the limitations therein are substantially recited in claim 2 of the ‘194 patent.
Regarding claim 24, the limitations therein are substantially recited in claims 9 and 11 of the ‘194 patent.
Regarding claim 26, the limitations therein are substantially recited in claim 13 of the ‘194 patent.
Regarding claim 27, the limitations therein are substantially recited in claim 14 of the ‘194 patent.
Regarding claim 28, the limitations therein are substantially recited in claim 6 of the ‘194 patent.
Regarding claim 29, the limitations therein are substantially recited in claim 7 of the ‘194 patent.
Regarding claim 30, the limitations therein are substantially recited in claims 1 and 9 of the ‘194 patent.
Claims 16-20, 22-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 8 of US Patent 11,331,406.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 16, the limitations therein are substantially recited in claim 1 of the ‘406 patent including a medical dressing comprising a substrate comprising a first chemical compound, the substrate having a first surface, wherein the medical dressing further comprises an adhesive layer having a skin-facing surface to adhere the medical dressing to a dermal surface, wherein at least a portion of the skin-facing surface comprises a coating comprising a second chemical compound, which is an antimicrobial compound of a wound healing compound.
Regarding claim 17, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 4 of the ‘406 patent.
Regarding claim 20, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 22, the limitations therein are substantially recited in claim 5 of the ‘406 patent.
Regarding claim 23, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 24, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 26, the limitations therein are substantially recited in claim 1 of the ‘406 patent.
Regarding claim 27, the limitations therein are substantially recited in claims 1 and 7 of the ‘406 patent.
Regarding claim 28, the limitations therein are substantially recited in claim 2 of the ‘406 patent.
Regarding claim 29, the limitations therein are substantially recited in claim 3 of the ‘406 patent.
Regarding claim 30, the limitations therein are substantially recited in claim 8 of the ‘406 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/28/2022